[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                 No. 08-13010                  FEBRUARY 17, 2009
                           ________________________             THOMAS K. KAHN
                                                                    CLERK
                      D. C. Docket No. 06-00687-CV-HTW-1

GERALD C. BUSHROE,


                                                                Plaintiff-Appellant,

                                       versus

FORD MOTOR COMPANY, INC.,

                                                               Defendant-Appellee.


                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                (February 17, 2009)

Before BIRCH, HULL and FAY, Circuit Judges.

PER CURIAM:

      After review and oral argument, the Court concludes that there are genuine

issues of material fact as to whether the Plaintiff-Appellant Gerald C. Bushroe
gave sufficient notice to Defendant-Appellee Ford Motor Company, Inc. to make it

aware that his absence from work was due to a potentially qualifying reason under

the Family and Medical Leave Act (“FMLA”). See Cruz v. Publix Super Mkts.,

Inc., 428 F.3d 1379, 1382 (11th Cir. 2005) (“‘[W]here an employee’s need for

FMLA leave is unforeseeable, the employee need only provide her employer with

notice sufficient to make the employer aware that her absence is due to a

potentially FMLA-qualifying reason.’” (quoting Gay v. Gilman Paper Co., 125

F.3d 1432, 1436 (11th Cir. 1997))); 29 C.F.R. § 825.302(c) (“An employee shall

provide at least verbal notice sufficient to make the employer aware that the

employee needs FMLA-qualifying leave, and the anticipated timing and duration

of the leave.”). Accordingly, we reverse the district court’s order granting

summary judgment in favor of Defendant-Appellee Ford Motor Company, Inc. and

remand for further proceedings consistent with this opinion.

      REVERSED AND REMANDED.




                                          2